Citation Nr: 1215677	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-32 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total rating by reason of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to October 1945 and from October 1947 to December 1949.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Atlanta, Georgia.  It was remanded by the Board for additional development in January 2011, and has now been returned to the Board. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a July 2010 hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its January 2011 decision, the Board observed that the Veteran had an outstanding claim for service connection for a skin disorder and that the issue of entitlement to TDIU was inextricably intertwined with this service connection claim.  The Board observed that the determination of disability ratings for each service connected disability is an integral part of a TDIU claim.  The Board consulted the Veteran's electronic claims file on Virtual VA and determined that as of March 2012, the claim for service connection for a skin disorder still has not been decided.  It is necessary that the RO adjudicate the claim for service connection for the skin disorder prior to addressing the TDIU claim.  The Board also notes that the Veteran was recently granted service connection for a right knee disability and granted a 10 percent rating for that disability.  The RO did not readjudicate the TDIU claim after this action.  

Furthermore, the Board notes that the Veteran received a VA general medical evaluation in April 2011.  The nurse practitioner who examined the Veteran determined that he would not be able to do any past relevant work because of his service connected left knee disability.  She noted that the Veteran had significant limitations on standing and walking and her description of the Veteran's impairments suggests that he would be limited to sedentary employment.  The Board notes that the Veteran did not complete high school and has no work experience in a sedentary environment.  It is therefore unclear whether the Veteran could reasonably be expected to engage in substantially gainful employment of a sedentary nature.  With a combined 60 percent rating, the Veteran does not meet the schedular criteria for TDIU.  However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Veteran's claim should be submitted to the Director, Compensation and Pension Service for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Adjudicate the Veteran's claim for service connection for a skin disorder.  After this has been accomplished, readjudicate the Veteran's claim for TDIU in light of all of his service connected disabilities.

2.  If TDIU is not granted because the service-connected disabilities did not meet the combined rating percentages under 38 C.F.R. § 4.16(a), the AMC/RO should refer the TDIU claim to the VA Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



